In 3 E., 3, Tit. Corone and 8, 3, Tit. Corone. If one takes my horse and waves it in the manor of the lord, and afterwards it is found by a verdict that he stole it, the party shall not have trespass.
WHITLOCK and DODERIDGE, JJ., thought the indictment does not take away the action of the party, and the plaintiff here is not to have restitution under the statute. For the statute precisely says attaint per evidence:
*But here he is not attainted. Judgment was given on the third point. Noy, 82; Roll., 557; Bendl., 185; Jones, 147; Entr., 248, 246; 1 Cr., 213, 216; 3 Inst., 215; 2 And., 45; Ow., 69; 1 Leon., 326. *Page 736